DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thienel et al. (US 2016/0136870).
Regarding claim 1, Thienel discloses a pre-impregnated part, usable in a thermoplastic manner, and intended to manufacture a finished part made from composite material, the pre-impregnated part comprising (Abstract, [0001]): 
a main layer made from a first composite material including a first matrix made from a thermoplastic material and first reinforcing fibers embedded in the first matrix (The reference 
a reinforcing layer made from a second composite material including a second matrix made from a thermoplastic material and second reinforcing fibers embedded in the second matrix (The reference includes many variations in Thienel that meet Applicant’s claimed limitations. For example, FIG. 25 shows the multilayered organo-sheets 81-83 each having a thermoplastic material with embedded fibers; or FIGS. 30-34 show outer layers 96, 97 made of the aforementioned organo-sheets in different configurations; Abstract, [0004], [0021]-[0026], [0111]-[0117]; FIGS. 25-28, 30-34), the reinforcing layer being obtained from a reinforcing complex including at least a second layer of fibers comprising at least the second reinforcing fibers and at least a second layer of matrix comprising the thermoplastic material, said reinforcing layer being fastened on at least a portion of the main layer, and 
wherein the pre-impregnated part has a flattened shape of at least a portion of the finished part to be manufactured from said pre-impregnated part, and in that a surface of the main layer is smaller than a developed surface of the finished part to be manufactured (Paragraph [0069] recites protrusions 22 for the backing layer (part 2 of the figure). 
Layers 94 and 97 were previously cited to demonstrate that there would be a protrusion in layer 96 and thus create two different surface areas between 96 and 97 ([0115]; FIG. 34).
Regarding claim 2, Thienel discloses wherein the reinforcing layer has a surface area different from that of the main layer. As noted above, layers 94 and 97 were cited to demonstrate that there would be a protrusion in layer 96 and thus create two different surface areas between 96 and 97 ([0115]; FIG. 34).
Regarding claim 3, Thienel discloses wherein the main layer has a thickness different from that of the reinforcing layer (differing thickness between core region 98 and partial region 94, [0115]; FIG. 34; see also [0089]).  
Regarding claim 4, Thienel discloses wherein a weave of the first reinforcing fibers in the main layer is different from that of the second reinforcing fibers in the reinforcing layer ([0089]).  
Regarding claim 5, Thienel discloses wherein, in the main complex, at least two first layers of matrix extend on either side of the at least one first layer of fibers, and/or wherein, in the reinforcing complex, at least two second layers of matrix extend on either side of the at least one second layer of fibers ([0111]-[0115]; FIGS. 30-34).  
Regarding claim 6, Thienel discloses wherein the main complex includes at least two first layers of fibers, each first layer of fibers extending between at least one first layer of matrix on a first face of the first layer of fibers and at least one first layer of matrix on a second face of the first layer of fibers, and/or wherein the reinforcing complex includes at least two second layers of fibers, each second layer of fibers extending between at least one second layer of matrix on a 
Regarding claim 7, Thienel discloses wherein the first reinforcing fibers of the main layer have a different orientation from the second reinforcing fibers of the reinforcing layer (Figures 25-28 show cross-sections of fibers 82,83 having different orientations; [0101]-[0108]. Specifically, FIGS. 25-28 show layers 81-83 that have a first and second set of fibers oriented in different directions. Thus, this limitation may be interpreted wherein there is a first set of fibers in the first layer 81 having a first orientation, and a second set of fibers in the second layer 82 having a different orientation that the fibers in the first layer, thereby meeting the limitations required by Applicant’s claim).  
Regarding claim 9, Thienel discloses wherein: 
the at least one first layer of fibers and the at least one first layer of matrix of the main complex are joined between one another at least punctually ([0089], [0101]-[0108], [0111]-[0115]; FIGS. 22, 23, 25-28, 30-34), and/or
the at least one second layer of fibers and the at least one second layer of matrix of the reinforcing complex are joined between one another at least punctually, and/or
the main complex and the reinforcing complex are joined between one another at least punctually.  
Regarding claim 10, Thienel discloses use of the pre-impregnated part made from composite material according to claim 1 to manufacture at least one finished part by thermo-stamping and/or over-molding (Abstract).
Regarding claim 11, Thienel discloses a pre-impregnated part, usable in a thermoplastic manner, and intended to manufacture a finished part made from composite material, the pre-impregnated part comprising (Abstract, [0001]): 
a main layer made from a first composite material including a first matrix made from a thermoplastic material and first reinforcing fibers embedded in the first matrix (The reference includes many variations in Thienel that meet Applicant’s claimed limitations. For example, FIG. 25 shows the multilayered organo-sheets 81-83 each having a thermoplastic material with embedded fibers; or FIGS. 30-34 show outer layers 96, 97 made of the aforementioned organo-sheets in different configurations; Abstract, [0004], [0021]-[0026], [0111]-[0117]; FIGS. 25-28, 30-34), the main layer being obtained from a main complex including at least a first layer of fibers comprising at least the first reinforcing fibers and at least a first layer of matrix comprising the thermoplastic material, 
a reinforcing layer made from a second composite material including a second matrix made from a thermoplastic material and second reinforcing fibers embedded in the second matrix (The reference includes many variations in Thienel that meet Applicant’s claimed limitations. For example, FIG. 25 shows the multilayered organo-sheets 81-83 each having a thermoplastic material with embedded fibers; or FIGS. 30-34 show outer layers 96, 97 made of the aforementioned organo-sheets in different configurations; Abstract, [0004], [0021]-[0026], [0111]-[0117]; FIGS. 25-28, 30-34), the reinforcing layer being obtained from a reinforcing complex including at least a second layer of fibers comprising at least the second reinforcing fibers and at least a second layer of matrix comprising the thermoplastic material, said reinforcing layer being fastened on at least a portion of the main layer, and 
wherein the pre-impregnated part has a flattened shape of at least a portion of the finished part to be manufactured from said pre-impregnated part, and in that a surface of the main layer is smaller than a developed surface of the finished part to be manufactured; and wherein the reinforcing layer has a surface area different from that of the main layer (Paragraph [0004] states that the main layer 2 Paragraph [0069] recites protrusions 22 for the backing layer (part 2 of the figure). Protrusions are, by definition, greater in surface area when referenced relative to another surface. [0004], [0069]. See Examiner’s Response to Arguments below for further discussion).  
Regarding claim 12, Thienel discloses a pre-impregnated part, usable in a thermoplastic manner, and intended to manufacture a finished part made from composite material, the pre-impregnated part comprising (Abstract, [0001]): 
a main layer made from a first composite material including a first matrix made from a thermoplastic material and first reinforcing fibers embedded in the first matrix (The reference includes many variations in Thienel that meet Applicant’s claimed limitations. For example, FIG. 25 shows the multilayered organo-sheets 81-83 each having a thermoplastic material with embedded fibers; or FIGS. 30-34 show outer layers 96, 97 made of the aforementioned organo-sheets in different configurations; Abstract, [0004], [0021]-[0026], [0111]-[0117]; FIGS. 25-28, 30-34), the main layer being obtained from a main complex including at least a first layer of fibers comprising at least the first reinforcing fibers and at least a first layer of matrix comprising the thermoplastic material, 
a reinforcing layer made from a second composite material including a second matrix made from a thermoplastic material and second reinforcing fibers embedded in the second matrix (The reference includes many variations in Thienel that meet Applicant’s 
wherein the pre-impregnated part has a flattened shape of at least a portion of the finished part to be manufactured from said pre-impregnated part, and in that a surface of the main layer is smaller than a developed surface of the finished part to be manufactured (paragraph [0069] recites protrusions 22 for the backing layer (part 2 of the figure). Protrusions are, by definition, greater in surface area when referenced relative to another surface; [0004], [0069]), and
wherein the first reinforcing fibers of the main layer have a different orientation from the second reinforcing fibers of the reinforcing layer (Figures 25-28 show cross-sections of fibers 82,83 having different orientations; [0101]-[0108]. Specifically, FIGS. 25-28 show layers 81-83 that have a first and second set of fibers oriented in different directions. Thus, this limitation may be interpreted wherein there is a first set of fibers in the first layer 81 having a first orientation, and a second set of fibers in the second layer 82 having a different orientation that the fibers in the first layer, thereby meeting the limitations required by Applicant’s claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thienel in view of Conolly et al. (US 2013/0216774).
Regarding claim 8, paragraphs [0094]-[0095] of Thienel teach that different thicknesses and different fiber-matrix ratios can be used to optimize crash and stiffness properties. Moreover, Conolly teaches a thickness of the pre-impregnated part is comprised between 0.5 and 10 mm (claims 15 and 20). It would have been obvious to one of ordinary skill in the art at the time of filing the application to vary the thickness and fiber-matrix ratio, and thus the g/cm2 of the layers .

Response to Arguments
Applicant's arguments filed December 13, 2021, have been fully considered but they are not persuasive.
Applicant first argues that the reference of Thienel does not disclose main layer with a surface area that is smaller than the developed surface of the finished part to be manufactured. Examine notes that comparison between the reinforcing layer and the main layer appear to be indistinguishable from one another as both respectively require a first and second matrix and a thermoplastic material without more. Specifically, Applicant asserts that neither paragraphs [0004] nor [0069] of Thienel teach the limitation wherein the main layer has a surface area that is smaller than the developed surface
Moreover, Examiner notes that the claims do not provide any structural features about the developed surface relative to the main surface.
Applicant’s second argument is that the reference does not disclose any type of reinforcing layer having a different surface area from that of the main layer as required by claim 11. However, the layers 94 and 97 were cited to demonstrate that there would be a protrusion in layer 94 and thus create two different surface areas between 96 and 97.
Finally, with respect to Applicant’s arguments about the different orientation of fibers between layers, Examiner reiterates the following: Figures 25-28 show cross-sections of fibers 82,83 having different orientations; [0101]-[0108]. Specifically, FIGS. 25-28 show layers 81-83 that have a first and second set of fibers oriented in different directions. Thus, this limitation may be interpreted wherein there is a first set of fibers in the first layer 81 having a first orientation, and a second set of fibers in the second layer 82 having a different orientation that the fibers in the first layer, thereby meeting the limitations required by Applicant’s claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Evan Hulting
Examiner
Art Unit 1745